ACCEPTED
                                                                                                04-15-00546-CV
                                                                                    FOURTH COURT OF APPEALS
                                                                                         SAN ANTONIO, TEXAS
                                                                                          10/13/2015 5:49:43 PM
                                                                                                 KEITH HOTTLE
                                                                                                         CLERK

                                NO. 04-15-00546-CV

                                                                            FILED IN
                                                                     4th COURT OF APPEALS
                                                                      SAN ANTONIO, TEXAS
                            IN THE COURT OF APPEALS                  10/13/15 5:49:43 PM
                         THE FOURTH DISTRICT OF TEXAS                  KEITH E. HOTTLE
                                                                             Clerk
                               SAN ANTONIO, TEXAS



             JUANITA GONZALES GARCIA,
                  Defendant/Appellant,

                                             v.

             U.S. BANK, N.A., as Trustee for Citigroup Mortgage Loan Trust, Inc.
             2006-HE3, Asset-Backed Pass Through Certificates, Series 2006-HE3,
                   Plaintiff/Appellee,




              APPELLANT’S RESPONSE TO ORDER TO SHOW CAUSE


                                                  James Minerve
                                                  State Bar No. 24008692
                                                  115 Saddle Blanket Trail
                                                  Buda, Texas 78610
                                                  (210) 336-5867 - Telephone
                                                  (888) 230-6397 – Fax
                                                  Email: jgm@minervelaw.com




Appellant’s Response to Show Cause Order
                                                                               Page 1 of 3
                APPELLANT’S RESPONSE TO ORDER TO SHOW CAUSE

       Juanita Gonzales Garcia, Appellant, hereby files her response to this) Court’s October 02,

2012 Order to Show Cause within in ten days of that Order, that either (1) the $205.00 filing fees

have been paid, or (2) Appellant is entitled to appeal without paying the filing fees.”

       1.   The response was due October 12, 2015. October 12, 2015, was a Federal holiday.

            The Appellant believed both the banks and the State of Texas were closed for business

            and did not deposit filing fee until October 13, 2015.

       2. October 13, 2015, the Appellant remitted the $205 filing fee to the Court.

            WHEREFORE, the Appellant respectfully requests that the Court refrain from

            dismissing this action.


Date: October 13, 2015                                       Respectfully submitted,
                                                               /s/ James Minerve
                                                             ___________________________
                                                             James Minerve
                                                             State Bar No. 24008692
                                                             115 Saddle Blanket Trail
                                                             Buda, Texas 78610
                                                             (210) 336-5867
                                                             (888) 230-6397 (Fax)
                                                             Email: jgm@minervelaw.com
                                                             Attorney for Appellant Juanita
                                                             Gonzales Garcia




Appellant’s Response to Show Cause Order
                                                                                     Page 2 of 3
                                CERTIFICATE OF SERVICE



        I hereby certify that a true and correct copy of the above and foregoing document was sent

to the Appellee in accordance with the Texas Rules of Civil Procedure on this 13th day of October,

2015:



Fax: (972) 643-6699



Suzanne Suarez

Buckley Madole, P.C.

14841 Dallas Parkway, Suite 425

Dallas, Texas 75254




                                        /s/ James Minerve

                              ______________________________

                                         James Minerve




Appellant’s Response to Show Cause Order
                                                                                   Page 3 of 3